                                     Case 1:21-cv-07012 Document 1-1 Filed 08/19/21 Page 1 of 4

                                                         Exhibit A to the Complaint
Location: New York, NY                                                                             IP Address: 100.2.36.149
Total Works Infringed: 29                                                                          ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                            07-06-     Tushy         06-27-2021    08-02-2021   PA0002305088
           F62C2A74CD5E3622071519075382940E012291CD                              2021
           File Hash:                                                            05:52:28
           5713795177B739CD4BD8CCEE397FC9DC336BE05B82A3D7BEBDA95E5882E9EE6F
 2         Info Hash:                                                            07-06-     Blacked       06-26-2021    07-08-2021   PA0002300662
           0B3211C8AA683053AD9C2205D34C75107F839A20                              2021
           File Hash:                                                            05:50:56
           B31A11000A19FCB59304064245993EEE63E01F14BF15B7D0776CE1173C608E7F
 3         Info Hash:                                                            07-02-     Blacked       06-28-2021    07-08-2021   PA0002300664
           74964D3B38DB0C336AE21C64536CCC10081EBDDF                              2021       Raw
           File Hash:                                                            09:14:24
           296984FF61F9590FBD6049CF61271D6BFAE9D17CD3D76DAA5B4CAFD611B822C4
 4         Info Hash:                                                            06-22-     Blacked       06-21-2021    07-08-2021   PA0002300661
           18C8BBCC7A09DD1A79D9AE51AD05082F9FCF8DD6                              2021       Raw
           File Hash:                                                            05:54:05
           AD1EA91DF88124AFEF4D1764EAF491C2C2F38FBF1BB7D9222A8336351EC93687
 5         Info Hash:                                                            06-20-     Blacked       05-31-2021    06-15-2021   PA0002296925
           58CF3E07E868BD7F3DD5C52E6DF0D6BBAAE7C4D6                              2021       Raw
           File Hash:                                                            09:10:09
           0326D1D9C7DB690DE9C12831581B36DD5B4347EF393B08A270AFB6138824E0EA
 6         Info Hash:                                                            06-12-     Tushy         06-05-2019    07-17-2019   PA0002188310
           FF088C22384AB1111022C80D68738B2555699C1F                              2021
           File Hash:                                                            09:15:29
           A8C345008909A850184ADB75DCB0628ACF91DCBB874DD670F96958D21691F4D5
 7         Info Hash:                                                            06-11-     Tushy         06-06-2021    06-15-2021   PA0002296921
           177EB47073E916E99C68D49B9997FE6D2B550FA9                              2021
           File Hash:                                                            20:38:16
           EA779EC9A0B89E90A68B48717EE67C11B782E39F2A183E8A503BE2AF9F448AD5
 8         Info Hash:                                                            06-10-     Blacked       02-19-2019    03-24-2019   PA0002184061
           7F94C59C008CA99211BC357AA9829B7372D082F3                              2021
           File Hash:                                                            11:57:27
           18F29D4BFDC7C28F9DDCE5E862D459D4F644732FF6A2BDDC2144DB599D4DD66C
                                 Case 1:21-cv-07012 Document 1-1 Filed 08/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         05-28-     Vixen     05-28-2021   08-02-2021   PA0002305093
       0C23EF9863154F0FBE3557E7A8E6ACC60380055F                           2021
       File Hash:                                                         22:51:41
       06145D1CCC0953AB4A137CD58D90E59A3DDD632456E0756C547DBA9A9AEE97D2
10     Info Hash:                                                         01-15-     Blacked   11-21-2018   12-18-2018   PA0002141915
       6A36BEF273C58A11C374056A0EEE6D7613CB83F6                           2021       Raw
       File Hash:                                                         02:58:32
       BB53292CCC77CAC9E8F30E027AC2F15221938C8CE0E3E907C5957FC576F75245
11     Info Hash:                                                         12-29-     Blacked   12-14-2020   12-28-2020   PA0002269086
       AE7CFE431BC4E933E92E11032C25A67D4CA61B79                           2020       Raw
       File Hash:                                                         13:25:54
       F638DC8E8853C8CF9176D97CB6027BDD2DBDB470C7EF8A8C9BECCCEB3A4B6104
12     Info Hash:                                                         11-05-     Blacked   03-28-2020   04-15-2020   PA0002246108
       6A7DD0081244ADC2B7AEF403C0AA88FAF981A375                           2020
       File Hash:                                                         21:43:26
       D2E273445E1293169480E4D81C7BBFCC5AAC919F005A533ADA1B45A487F50FE0
13     Info Hash:                                                         06-02-     Blacked   06-01-2020   06-25-2020   PA0002255508
       A958F4D04BCE42972873DB291BB71B9C555E997F                           2020       Raw
       File Hash:                                                         09:15:11
       582477A0485F022D944AD482C36DC27AAE2BF05E0A92A5A319A7BA0F73F33448
14     Info Hash:                                                         06-02-     Blacked   05-30-2020   06-22-2020   PA0002245635
       3E1B2FFC37EFD8FF20F15FE6983057183F446F26                           2020
       File Hash:                                                         04:53:46
       4D5D1DC20FBEF77EAB20063A078A377175BB0B7951ACC5760C752112F939349E
15     Info Hash:                                                         05-29-     Blacked   05-23-2020   06-22-2020   PA0002245638
       9E44731E8EC3B6FD476E0A33695303251A58C476                           2020
       File Hash:                                                         22:26:54
       6E310240066A7148AF3E41F974E2DF798485CC20CD9169B21ACB3B29F1F08140
16     Info Hash:                                                         04-27-     Tushy     04-26-2020   05-19-2020   PA0002241478
       08A41F7A327E6D515D72226A6677C858F98FB25F                           2020
       File Hash:                                                         19:27:30
       94B8223AA557DEFD6FA162762B73E7069D5F9FE52E48360D2748E102A4AB4418
17     Info Hash:                                                         04-24-     Vixen     04-24-2020   05-05-2020   PA0002249029
       D71122412282C0C91E3B596E16BA20CB45EA76A0                           2020
       File Hash:                                                         23:13:13
       72A39B0E55E8088067CB89FD3A2622952A727EEB16BFAC7EDDDBDA21FDA7908E
                                  Case 1:21-cv-07012 Document 1-1 Filed 08/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         04-03-     Tushy     02-05-2019   02-22-2019   PA0002155146
       2D1BBC3EDC4292008BA31F08663C522EC5D142A6                           2020
       File Hash:                                                         05:03:02
       974A8E5FA1CC325E1BF682850A82888E76D55A8B7B82654D46B500635D723C1C
19     Info Hash:                                                         03-28-     Blacked   05-10-2017   06-22-2017   PA0002039285
       4CA65BC5D74B28910BF25839E44C17B9810CCF1C                           2020
       File Hash:                                                         08:15:15
       3DD8829105E9885D5D30BCF834EDE3769C1A9E543FBE7501F41245A41A96922B
20     Info Hash:                                                         03-28-     Blacked   03-01-2018   04-12-2018   PA0002091580
       0CEAC20A97C692BE4BA6F6D3DBBBF98215436658                           2020
       File Hash:                                                         08:10:34
       EE61A84D0A948253FD2F89A37ADDACF7AEC34DAB37A805E22DB0402EB300FC11
21     Info Hash:                                                         02-26-     Blacked   02-26-2020   04-17-2020   PA0002252443
       78BD9B435990A76BF106093FE3911BA28DA3EDAC                           2020       Raw
       File Hash:                                                         20:15:06
       D97ABF96F5445B726ABBF7E8EE0A20DC3843FC9B58DF75DDE9EE5DD8A175A5BC
22     Info Hash:                                                         02-20-     Blacked   02-19-2020   03-18-2020   PA0002241617
       549D81C2E31A1CB34CE19937D9D3CEE671D29A4C                           2020
       File Hash:                                                         04:43:11
       C8CCB78689D918D0D79665B3B33C13341BA46849EA640AFB43423CF912D9BAE6
23     Info Hash:                                                         01-11-     Blacked   01-10-2020   02-04-2020   PA0002225582
       8340DF7A3A5C43A154B8A190F8EB6010786137E1                           2020
       File Hash:                                                         09:10:45
       D43189B0C9E38B7CAC6D1348B018E82246553D9F71EC7532F1A1C1F5FB5A6A10
24     Info Hash:                                                         12-13-     Tushy     12-12-2019   01-03-2020   PA0002219634
       7F344797FE7DA07DEB82CC2B088D48D1A454B0FC                           2019
       File Hash:                                                         09:09:56
       C1AEF420CA9A04AF1F4093FD59945CAEC6E878C06D001B1D20BA3BD8D7C92CC9
25     Info Hash:                                                         12-12-     Blacked   12-11-2019   01-03-2020   PA0002219628
       3EFE1972448E3CEE7089031141791E80FEE4781A                           2019
       File Hash:                                                         06:53:40
       9F6523E45B05993AEB8924EA5291A69C7E5DD3314526A39BE5C7444F0CE744CB
26     Info Hash:                                                         12-02-     Blacked   12-01-2019   12-17-2019   PA0002217663
       84E8FD6C6F2E9B85F8BCE21A8BAD2DAB22867DB8                           2019
       File Hash:                                                         04:08:09
       3DB3F80054ED0D29DFA68FE027F5643AC0F95A19A404265FF87772A7CFA608A5
                                  Case 1:21-cv-07012 Document 1-1 Filed 08/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         11-29-     Blacked   11-25-2019   12-09-2019   PA0002216263
       7CE0C82288F68FABBD5A21F16DEC94A34F9799AA                           2019       Raw
       File Hash:                                                         05:37:21
       061F5875482FC09204FC106AB5281AB8A5A39C8D7F4CCBA24F2E1F434E0A36C6
28     Info Hash:                                                         11-21-     Blacked   11-18-2019   12-09-2019   PA0002216261
       28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                           2019       Raw
       File Hash:                                                         08:06:55
       1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
29     Info Hash:                                                         11-12-     Blacked   11-11-2019   11-27-2019   PA0002213994
       0075912858F26F4B9B02968E5B9913617E3F3830                           2019
       File Hash:                                                         21:39:14
       D19DE7E11241A54E88C807833D4C62AB0E74BF1D7C22D6D23A6E3AFBBFB0412C
